—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner challenges a determination finding him guilty of violating inmate rules 104.11 (7 NYCRR 270.2 [B] [5] [ii] [engaging in conduct that is violent or that threatens violence]); 102.10 (7 NYCRR 270.2 [B] [3] [i] [making threats]); and 107.11 (7 NYCRR 270.2 [B] [8] [ii] [harassing employees]). We reject petitioner’s contention that the determination is not supported by substantial evidence. A detailed misbehavior report setting forth the reporting officer’s observations constitutes substantial evidence of the misconduct described therein (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617). Petitioner’s denials before the Hearing Officer presented a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, supra, at 966; Matter of Polite v Goord, 258 AD2d 795). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Den-man, P. J., Green, Pine, Scudder and Callahan, JJ.